                   Case 2:90-cv-00520-KJM-DB Document 6676 Filed 05/18/20 Page 1 of 5


               1    DONALD SPECTER – 083925                   MICHAEL W. BIEN – 096891
                    STEVEN FAMA – 099641                      JEFFREY L. BORNSTEIN – 099358
               2    MARGOT MENDELSON – 268583                 ERNEST GALVAN – 196065
                    PRISON LAW OFFICE                         THOMAS NOLAN – 169692
               3    1917 Fifth Street                         LISA ELLS – 243657
                    Berkeley, California 94710-1916           JENNY S. YELIN – 273601
               4    Telephone: (510) 280-2621                 MICHAEL S. NUNEZ – 280535
                                                              JESSICA WINTER – 294237
               5    CLAUDIA CENTER – 158255                   MARC J. SHINN-KRANTZ – 312968
                    DISABILITY RIGHTS EDUCATION               CARA E. TRAPANI – 313411
               6    AND DEFENSE FUND, INC.                    ALEXANDER GOURSE – 321631
                    Ed Roberts Campus                         ROSEN BIEN
               7    3075 Adeline Street, Suite 210            GALVAN & GRUNFELD LLP
                    Berkeley, California 94703-2578           101 Mission Street, Sixth Floor
               8    Telephone: (510) 644-2555                 San Francisco, California 94105-1738
                                                              Telephone: (415) 433-6830
               9
                   Attorneys for Plaintiffs
              10
              11                               UNITED STATES DISTRICT COURT
              12                               EASTERN DISTRICT OF CALIFORNIA
              13
              14 RALPH COLEMAN, et al.,                       Case No. 2:90-CV-00520-KJM-DB
              15                 Plaintiffs,                  STIPULATION AND ORDER
                                                              PURSUANT TO MAY 7, 2020 ORDER
              16          v.                                  CONTINUING DSH EVIDENTIARY
                                                              HEARING
              17 GAVIN NEWSOM, et al.,
                                                              Judge: Hon. Kimberly J. Mueller
              18                 Defendants.                  Date: May 19, 2020
                                                              Time: 10:00 a.m.
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

                      STIPULATION AND ORDER PURSUANT TO MAY 7, 2020 ORDER CONTINUING DSH EVIDENTIARY
[3542595.4]                                             HEARING
                   Case 2:90-cv-00520-KJM-DB Document 6676 Filed 05/18/20 Page 2 of 5


               1         On April 10, 2020, after holding an ongoing series of status conferences addressing
               2 the impact of the coronavirus pandemic on the Coleman class and Program Guide
               3 compliance, this Court set an evidentiary hearing for April 21, 2020 to address the issue of
               4 class member access to DSH inpatient hospital care. ECF No. 6600 at 4. On April 15,
               5 2020, Defendants filed a motion for reconsideration or clarification of the order setting the
               6 evidentiary hearing. See ECF No. 6612.
               7         On April 17, 2020, the Court continued the evidentiary hearing to May 19, 2020, in
               8 light of the parties’ stipulation to continue the hearing subject to close monitoring in the
               9 interim by the Special Master of all referrals, rejections and completed transfers to and
              10 from the DSH inpatient programs. ECF No. 6622 at 3.
              11         On April 24, 2020, the Court confirmed the May 19, 2020 evidentiary hearing.
              12 ECF No. 6639 at 11. In doing so, it “clarified that, with the exception of a temporary
              13 modification to include COVID-19 screening, the Coleman Program Guide requirements
              14 for transfer of class members to inpatient DSH hospital beds are in full force and effect
              15 unless and until they are modified by order of this court.” ECF No. 6639 at 6. The Court
              16 accordingly ordered that:
              17                  1.   Program Guide requirements for transfer of class members to
              18         DSH inpatient hospital beds are temporarily modified to include COVID-19
              19         screening in accordance with the protocols presented to this court and agreed
              20         upon by the parties as cited above.
              21                  2.   In all other respects, the Program Guide requirements for
              22         transfer to DSH inpatient hospital beds remain in full force and effect unless
              23         and until modified by order of this court.
              24                  3.   Defendants shall cooperate fully in the Special Master’s close
              25         monitoring of transfers to DSH inpatient programs until May 19, 2020, so
              26         that he is able to fully advise the court and the parties whether defendants are
              27         in compliance with this order and applicable provisions of the Program
              28         Guide.
                                                                 2
                     STIPULATION AND ORDER PURSUANT TO MAY 7, 2020 ORDER CONTINUING DSH EVIDENTIARY
[3542595.4]                                            HEARING
                   Case 2:90-cv-00520-KJM-DB Document 6676 Filed 05/18/20 Page 3 of 5


               1 ECF No. 6639 at 11.
               2         On May 7, 2020, the Court granted in part and denied in part Defendants’ motion
               3 for reconsideration or clarification. In doing so, the Court stated that it would entertain a
               4 stipulation of the parties, approved by the Special Master, to continue the hearing for an
               5 additional period not to exceed thirty days “[i]f the parties agree that defendants are
               6 following the requirements of the court’s April 24, 2020 order.” Id. In the event of such
               7 an agreement, the ensuing 30-day period would be utilized to permit the Special Master “to
               8 monitor whether the necessary compliance has taken hold under the current
               9 circumstances.” Id.
              10         In recent weeks, the parties have met and conferred on a number of occasions under
              11 the supervision of the Special Master and exchanged documents and information related to
              12 DSH access in light of the coronavirus pandemic, including information from the Special
              13 Master’s experts overseeing monitoring of the issues pursuant to the Court’s April 24,
              14 2020 Order.
              15         Plaintiffs agree that Defendants’ current processes for transferring class members to
              16 DSH hospital beds are consistent with Program Guide requirements, subject to temporary
              17 modifications to permit COVID-19 screening consistent with this Court’s April 24, 2020
              18 Order. The parties further agree that the current procedures, while adequate in practice,
              19 are not now fully captured in Defendants’ written guidelines. Defendants have agreed,
              20 under the supervision of the Special Master, to update their guidelines to make clear that
              21 no additional clinical criteria will be imposed on top of existing Program Guide
              22 requirements aside from COVID-19 screening and consideration of individualized
              23 COVID-19 risk factors affecting potential patient transfers to DSH.
              24         Accordingly, the parties agree that the May 19, 2020 evidentiary hearing should be
              25 continued for 30 days, subject to close monitoring by the Special Master of all referrals,
              26 / / /
              27 / / /
              28 / / /
                                                                 3
                     STIPULATION AND ORDER PURSUANT TO MAY 7, 2020 ORDER CONTINUING DSH EVIDENTIARY
[3542595.4]                                            HEARING
                   Case 2:90-cv-00520-KJM-DB Document 6676 Filed 05/18/20 Page 4 of 5


               1 rejections, and completed transfers to and from DSH inpatient programs to ensure
               2 necessary compliance. See ECF No. 6638 at 11; ECF No. 6660 at 2.
               3         The Special Master has reviewed and approves this stipulation.
               4         IT IS SO STIPULATED.
               5
               6 DATED: May 13, 2020                     Respectfully submitted,
               7                                         ROSEN BIEN GALVAN & GRUNFELD LLP
               8
                                                         By: /s/ Lisa Ells
               9                                             Lisa Ells
              10
                                                         Attorneys for Plaintiffs
              11
              12
                   DATED: May 13, 2020                   XAVIER BECERRA
              13                                         Attorney General of California
              14                                         By: /s/ Kyle Lewis
              15                                             Kyle Lewis
                                                             Deputy Attorney General
              16
              17                                         Attorneys for Defendants

              18
              19                                           ORDER
              20         Pursuant to the foregoing stipulation of the parties, and good cause appearing, IT IS
              21 HEREBY ORDERED that:
              22         1. The stipulation of the parties is approved, with the understanding defendants are
              23            working, under the supervision of the Special Master, to promptly update their
              24            guidelines to make clear no additional clinical criteria will be imposed on top of
              25            existing Program Guide requirements aside from COVID-19 screening and
              26            consideration of individualized COVID-19 risk factors affecting potential
              27            patient transfers to DSH.
              28 /////
                                                                4
                     STIPULATION AND ORDER PURSUANT TO MAY 7, 2020 ORDER CONTINUING DSH EVIDENTIARY
[3542595.4]                                            HEARING
                   Case 2:90-cv-00520-KJM-DB Document 6676 Filed 05/18/20 Page 5 of 5


               1          2. The evidentiary hearing set for May 19, 2020 at 10:00 a.m. is CONTINUED to
               2             June 25, 2020 at 10:00 a.m.
               3          3. The Special Master shall continue his close monitoring of all referrals,
               4             rejections, and completed transfers to and from DSH inpatient programs to
               5             ensure compliance with this court’s April 24, 2020 order. See ECF No. 66391 at
               6             11; ECF No. 6660 at 2.
               7          4. The court will entertain a stipulation of the parties, approved by the Special
               8             Master, to continue the hearing for an additional period not to exceed thirty days
               9             if the parties agree defendants are continuing to follow the requirements of the
              10             court’s April 24, 2020 order.
              11
              12 DATED: May 18, 2020.
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
                   1
                     The typographical error in the citation to the April 24, 2020 order at 4:2 of the stipulation
              28
                   is corrected from ECF No. 6638 to ECF No. 6639.
                                                                   5
                       STIPULATION AND ORDER PURSUANT TO MAY 7, 2020 ORDER CONTINUING DSH EVIDENTIARY
[3542595.4]                                              HEARING
